 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDunderstanding is reached,embody such understanding in a signed agreement.The bargaining unit is:All productionand maintenance employees exclusive of office clericalemployees,watchmen,watchmen-firemen,engineeringpersonnel,pro-fessional employees,and all supervisors as definedby the Act.WE WILL NOTeffectuate unilateral changes in working conditions or in anyothermanner refuse to bargain collectivelywiththe above-named labororganization.WE WILL NOTin any like or related manner interferewith,restrain,or coerceour employees in the exercise of their right to self-organization,to form,join, orassist any labor organization,to bargain collectively through representativesof their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any orall such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a) (3) ofthe Act.WE WILL makewhole all employees in the appropriate unit for any loss ofpay theymay have suffered by reason of our withholdingtheir holiday pay forMay 30 and July 4, 1960.THE CRESTLINE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be.altered,defaced, or covered by any other material.Daniel Construction Company, Inc.andUnited Association ofJourneymen and Apprentices of the Plumbing and PipefittingIndustry of the United States and Canada, AFL-CIO, Peti-tioner.Case No. 11-RC-1453.September 21, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before JerryB. Stone, hearing offi-cer.The hearing officer's rulingsmade at the hearing arefree fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer I is engaged in commerce within themeaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.The Employer contends that no election should be heldbecause :(1) its employees are scattered throughout the entire southeasternUnited States, their work is highlyseasonal in nature, and they arehired on a temporary basis at the jobsite; and (2) the unit sought bythe Petitioner is inappropriate.Daniel Construction Company, Inc., is engaged in the constructionof industrial and commercial plants in the southeastern United States.1Reference to "Employer"means the Greenville division of Daniel Construction Company.133 NLRB No. 46. DANIEL CONSTRUCTION COMPANY, INC.265It operates through five divisions, with four of these divisions sub-contracting the plumbing and pipefitting work for their projects. Theother division, at Greenville, South Carolina, performs all its ownpipefitting and plumbing duties on projects under its jurisdiction,located in the States of Florida, Georgia, Alabama, Tennessee, NorthCarolina, and South Carolina.Accordingly, it hires plumbers andpipefitters at the various jobsites.There is no prior history of collec-tive bargaining for these plumbers and pipefitters.While the various projects of the Greenville divisions vary in sizeand duration, there is a nucleus of pipefitters and plumbers employedat all times.These are hired at the jobsites and terminated at thecompletion of the project.The project manager and superintendentare assigned by the Greenville office, and they in turn hire foremenand pipefitters and supervise their work on the job.Despite the con-siderable degree of autonomy exercised by supervisors at each project,the overall personnel policies are set forth by the Greenville office.The working conditions, skills, and nature of employment at allthe construction locations throughout the six State area are verysimilar, even though the wage rates may vary from one project to.another.Because of the nature of the construction industry, whereinprojects are continually being started and completed, there is a mini-mum amount of interchange of employees in the sense of transfer ofemployees between permanent industrial establishments.However,preference is given to former Daniel pipefitters and plumbers in estab-lishing the work force for new projects. It is common practice forforemen to take with them plumbers and pipefitters when they trans-fer from one project to another.These men act as a nucleus of thework force on each construction project.At the time of the petition the Employer had 68 projects in opera-tion, employing 600 or more plumbers and pipefitters.There is noindication that the Employer will not continue to employ a substantialforce of plumbers and pipefitters in the future.The Petitioner seeks.to represent the Employer's plumbers and pipefitters at the Employ-er's current and future projects.Accordingly, we find that a question affecting commerce exists con-cerning the representation of certain employees of the Employerwithin Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer contends that if any unit of plumbers and pipe-fitters would be appropriate, it would only be a unit limited to aspecific project.While many of the Employer's projects may be under constructionfor 18 months or longer, a great number of these are of much shorterduration.To recognize the Employer's contention and direct an elec-tion only in a single-project unit would in many instances be ameaningless ritual and serve no useful purpose. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the centralized control of labor relations,' similarity ofskills, functions, and working conditions at all projects,3 along withthe employee transfer between projects,' we find that the followingemployees of the Employer constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act: All journeymen plumbers and pipefitters, pipefitter weld-ers, and pipefitter helpers employed by the Company in building andconstruction work in the States of North Carolina, South Carolina,Tennessee, Alabama, Georgia, and Florida (Greenville division), ex-cluding all other building trades craftsmen, engineers, draftsmen,foremen (working and nonworking), general foremen, clerical em-ployees, professional employees, watchmen, guards, and supervisorsas defined in the Act.5.The Petitioner contends that all employees in the unit whosenames appear on any payroll from January 1, 1960, to the date of theDirection of Election should be permitted to vote.During the hearingthe Petitioner took the view that an employee on layoff who hadworked 5 days for the Company in the year preceding the electionshould be eligible to vote.The Employer contends that only employees employed on a constantand continual basis for a period of 6 months immediately prior to theDirection of Election should be allowed to vote.5To adopt the Petitioner's contention as an eligibility formula wouldallow laid-off employees with no expectation of future employmentto vote.Conversely, to adopt the Employer's contention would ex-clude a great number of employees with substantial periods of em-ployment, albeit intermittent, and who were employed during theusual eligibility period.The record indicates that for various reasons,the Employer had experienced early in 1961 a temporary restrictionin the number of plumbers and pipefitters employed.Accordingly,many such employees with otherwise continuous employment recordsfor 6 months or more may have been laid off for periods of no morethan a few days. This in no way detracts from their continuinginterest in working conditions which would warrant their participa-tion in an election to determine a representative for collective bargain-ing concerning the tenure and conditions of their employment.Fur-thermore, Congress has indicated an awareness of the peculiarlyintermittent nature of working conditions in the construction industry,in enacting Section 8(f) of the Act wherein it has permitted the2McAllister's Dairy Farms, Inc.,118 NLRB 1117.8Cavendish Record Manufacturing Company, et at.,124NLRB 1161.4 Trammell Construction Company, incorporated,126 NLRB 1365.8 The Employeroffered no evidenceat thehearing tosupport thiscontention,and hasrefused to supply informationon the matterrequestedby the Board. DANIEL CONSTRUCTION COMPANY, INC.267making of prehire contracts covering employees in that industry, andwhich require membership in a union after a period of only 7 daysof employment rather than the period of 30 days applicable to em-ployees in other industries.Because of the nature of this industry, many employees experienceintermittent employment, and may work for short periods of timeon different projects.Furthermore, they may be employed by severaldifferent employers during the course of a year.As indicated by therecord in the instant case, a plumber or pipefitter on a given job maynot work every consecutive working day, but rather may experienceshort layoffs due to material shortages or because the pipefitting workis dependent on the work of various other crafts. In consideration ofthese facts, we find that all employees in the unit who have beenemployed by Daniel for at least 30 days in the 12-month period pre-ceding the eligibility date for the election hereinafter directed havea continuing interest in their working conditions which would warranttheir participation in an election to determine a representative forcollective bargaining with the Employer concerning the tenure andthe conditions of their employment.Furthermore, it may well be that there are pipefitters who have notworked 30 days for Daniel in the past 12 months, but because of theiremployment in preceding years and expectancy of future employmenthave a substantial continuing interest in the conditions of employmentby the Employer.We believe it is reasonable to conclude therefore,that pipefitters employed by Daniel, who, although having failed toreceive 30 days of employment in the year immediately precedingthe eligibility date for the election nevertheless have had some em-ployment in that year and have worked at least 45 days in the past 2years, have a sufficient continuing interest in their working conditionswhich would warrant their participating in a current election todetermine a collective-bargaining representative.Accordingly, wedirect that in addition to those in the unit who were employed duringthe payroll period immediately preceding the date of the Decision andDirection of Election, all employees in the unit who have been em-ployed for a total of 30 days or more within the period of 12 months,or who have had some employment in that period and who have beenemployed 45 or more days within the period of 24 months, immediatelypreceding the eligibility date for the election hereinafter directed,shall be eligible to vote.[Text of Direction of Election omitted from publication.]MEMBER RODGERStook no part in the consideration of the aboveDecision and Direction of Election.